Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Aracruz Celulose S.A. Interim Financial Statements for the Quarters Ended September 30, 2009 and 2008, and Special Review Report of Independent Registered Public Accounting Firm FEDERAL PUBLIC SERVICE BRAZILIAN SECURITIES AND EXCHANGE COMMISSION (CVM) INTERIM FINANCIAL STATEMENTS (ITR) Corporate Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date - 09/30/2009 VOLUNTARY RESTATEMENT 01.01 - IDENTIFICATION 01 - CVM Code 02 - Company Name 03 - Taxpayer No. 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04 - NIRE 3200000 01.02 - ADDRESS OF HEAD OFFICES 01 - Complete Address 02 - District 03 - Zip Code (CEP) Caminho Barra do Riacho, s/nº - km 25 Barra do Riacho 29.197-900 04 - City 05 - State Aracruz Espírito Santo 06 - Area Code 07 - Telephone 08 - Telephone 09 - Telephone 10 - Telex 027 3270-2442 3270-2540 3270-2844 11 - Area Code 12 - FAX NO. 13 - FAX NO. 14 - FAX NO. 027 3270-2590 3270-2171 3270-2001 15 - E-MAIL mbl@aracruz.com.br 01.03 - MARKET RELATIONS OFFICER (Business address) 01 - NAME Marcos Grodetzky 02 – Complete Address 03 - District Av. Brigadeiro Faria Lima, 2277 - 3rd and 4th Floors Jardim Paulistano 04 - Zip Code (CEP) 05 - City 06 - State 01.452-000 São Paulo SP 07 - Area Code 08 - TelephonE 09 - TelephonE 10 Telephone 11 - Telex 011 3301-4160 3301-4139 3301-4194 12 - Area Code 13 - FAX NO 14 - FAX NO 15 - FAX NO 011 3301-4202 3301-4117 3301-4275 16 - E-MAIL invest@aracruz.com.br 01.04 – ACCOUNTANT / REFERENCE current fiscal year CURRENT QUARTER PREVIOUS QUARTER 1 - BEGINNING 2 – ENDING 3 – NUMBER 4 - BEGINNING 5 - ENDING 6 – NUMBER 7 - BEGINNING 9 - ENDING 01/01/2009 12/31/2009 3 07/01/2009 09/30/2009 2 04/01/2009 06/30/2009 9 – NAME / ACCOUNTANT CORPORATE NAME 10 - CVM Code PricewaterhouseCoopers Auditores Independentes 00287-9 11 – NAME OF THE TECHNICAL RESPONSIBLE PERSON 12 – CPF nº Carlos Eduardo Guaraná Medonça 401.371.636-49 01.05 – cURRENT BREAKDOWN OF PAID-IN CAPITAL, NET OF TREASURY SHARES NUMBER OF SHARES (Thousands) 1 - CURRENT QUARTER 09/30/2009 2 – PREVIOUS QUARTER 06/30/2009 3 –QUARTER PREVIOUS YEAR 09/30/2008 PAID-IN CAPITAL 1 – COMMON 454,908 455,391 455,391 2 –PREFERRED 575,680 577,163 577,163 3 – TOTAL 1,030,588 1,032,554 1,032,554 IN TREASURY 4 – COMMON 0 483 483 5 –PREFERRED 0 1,483 1,483 6 – TOTAL 0 1,966 1,966 Page: 1 FEDERAL PUBLIC SERVICE BRAZILIAN SECURITIES AND EXCHANGE COMMISSION (CVM) INTERIM FINANCIAL STATEMENTS (ITR) Corporate Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date - 09/30/2009 VOLUNTARY RESTATEMENT 01.01 - IDENTIFICATION 01 - CVM Code 02 - Company Name 03 - Taxpayer No. 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 01.06 – COMPANY CHARACTERISTICS 1 - TYPE OF COMPANY COMMERCIAL, INDUSTRIAL & OTHER companies 2 – STATUS OPERATIONAL 3 – NATURE OF STOCK CONTROL PRIVATE LOCAL 4 – ACTIVITY CODE 1040 – PAPER AND PULP INDUSTRY 5 – COMPANY ACTIVITY Production of Bleached Eucalyptus Pulp 6 – CONSOLIDATION METHOD FULL 7 - AUDITORS’ REPORT TYPE UNQUALIFIED OPINION 01.07 - SUBSIDIARIES EXCLUDED FROM CONSOLIDATED STATEMENTS 01 - ITEM 02 – TAXPAYER NO. 03 – NAME 01.08 - DIVIDENDS APPROVED/PAID DURING AND AFTER CURRENT QUARTER 1 – ITEM 2 – EVENT 3 - DATE OF APPROVAL 4 - TYPE 5 - PAYMENT BEGIN 6 - STOCK TYPE 7 - VALUE PER SHARE 01.09 – SUBSCRIbed CAPITAL AND changes in accounting period in course 1 – ITEM 2 – DATE OF CHANGE 3 - CAPITAL VALUE (REAL THOUSAND) 4 - CHANGE VALUE (REAL THOUSAND) 5 - CHANGE ORIGIN 7 – NUMBER OF OUTSTANDING SHARES (THOUSAND) 8 – PRICE PER SHARE ON ISSUE DATE (REAL) 01 04/24/2007 2,871,781 1,017,275 EARNINGS RESERVES 0 0,000000 01.10 - INVESTOR RELATIONS officer 01 - DATE 02 – SIGNATURE 11/12/2009 Page: 2 FEDERAL PUBLIC SERVICE BRAZILIAN SECURITIES AND EXCHANGE COMMISSION (CVM) INTERIM FINANCIAL STATEMENTS (ITR) Corporate Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date - 09/30/2009 VOLUNTARY RESTATEMENT 01.01 - IDENTIFICATION 01 - CVM Code 02 - Company Name 03 - Taxpayer No. 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 02.01 – BALANCE SHEETS – ASSETS – THOUSANDS OF R$ 1 – CODE 2 – DESCRIPTION 3 – DATE – 09/30/2009 4 – DATE – 06/30/2009 1 TOTAL ASSETS 9,745,394 9,499,429 1.1 CURRENT ASSETS 3,270,356 1,661,740 1.1.1 CASH AND CASH EQUIVALENTS 2,180 2,966 1.1.2 RECEIVABLES 845,775 908,297 1.1.2.1 TRADE ACCOUNTS RECEIVABLE 649,553 664,637 1.1.2.1.1 TRADE ACCOUNTS RECEIVABLE - PULP 627,618 641,145 1.1.2.1.2 TRADE ACCOUNTS RECEIVABLE - PAPER 19,753 16,262 1.1.2.1.3 TRADE ACCOUNTS RECEIVABLE – OTHER 2,182 7,230 1.1.2.2 OTHER RECEIVABLES 196,222 243,660 1.1.2.2.1 EMPLOYEES 3,396 4,102 1.1.2.2.2 SUPPLIERS 826 1,175 1.1.2.2.3 SUBSIDIARIES 1,578 1,053 1.1.2.2.4 TAXES 180,761 212,741 1.1.2.2.5 OTHER 9,661 24,589 1.1.3 INVENTORIES 131,470 215,540 1.1.3.1 SUPPLIES 67,865 111,016 1.1.3.2 RAW MATERIALS 39,275 54,505 1.1.3.3 FINISHED GOODS 24,330 49,978 1.1.3.4 PRODUCTION IN PROCESS 0 0 1.1.3.5 OTHER 0 41 1.1.4 OTHER 2,290,931 534,937 1.1.4.1 SHORT-TERM INVESTMENTS 308,518 405,025 1.1.4.2 CASH INVESTMENTS 0 0 1.1.4.3 PREPAID EXPENSES 10,854 18,576 1.1.4.4 ASSETS AVAILABLE FOR SALE 1,921,807 96,911 1.1.4.3 DERIVATIVES 49,752 14,425 1.2 NONCURRENT ASSETS 6,475,038 7,837,689 1.2.1 LONG-TERM ASSETS 383,090 386,054 1.2.1.1 OTHER RECEIVABLES 347,699 354,736 1.2.1.1.1 TRADE ACCOUNTS RECEIVABLE 44,284 32,005 1.2.1.1.2 SUPPLIERS 241,052 263,506 1.2.1.1.3 TAXES 62,363 59,225 1.2.1.1.4 OTHER 0 0 1.2.1.2 DUE FROM RELATED PARTIES 6,748 11,328 1.2.1.2.1 ASSOCIATES 0 0 1.2.1.2.2 SUBSIDIARIES 6,748 11,328 1.2.1.2.3 OTHER RELATED PARTIES 0 0 Page: 3 FEDERAL PUBLIC SERVICE BRAZILIAN SECURITIES AND EXCHANGE COMMISSION (CVM) INTERIM FINANCIAL STATEMENTS (ITR) Corporate Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date - 09/30/2009 VOLUNTARY RESTATEMENT 01.01 - IDENTIFICATION 01 - CVM Code 02 - Company Name 03 - Taxpayer No. 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 02.01 – BALANCE SHEETS – ASSETS – THOUSANDS OF R$ 1 – CODE 2 – DESCRIPTION 3 – DATE – 09/30/2009 4 – DATE – 06/30/2009 1.2.1.3 OTHER 28,643 19,990 1.2.1.3.1 LONG-TERM INVESTMENTS 6,458 6,492 1.2.1.3.2 ESCROW DEPOSITS 22,185 13,498 1.2.1.3.3 OTHER 0 0 1.2.2 PERMANENT ASSETS 6,091,948 7,451,635 1.2.2.1 INVESTMENTS 3,803,420 3,396,056 1.2.2.1.1 ASSOCIATES 15,404 15,724 1.2.2.1.2 ASSOCIATES - GOODWILL 0 0 1.2.2.1.3 SUBSIDIARIES 3,778,274 3,367,369 1.2.2.1.4 SUBSIDIARIES - GOODWILL 9,742 9,741 1.2.2.1.5 OTHER INVESTMENTS 0 3,222 1.2.2.2 PROPERTY, PLANT AND EQUIPMENT 2,219,457 3,987,746 1.2.2.2.1 LAND 626,617 1,186,207 1.2.2.2.2 BUILDINGS 179,526 254,615 1.2.2.2.3 MACHINERY, EQUIPMENT AND IMPLEMENTS 67,193 527,035 1.2.2.2.4 FORESTS 873,462 1,235,787 1.2.2.2.5 ADVANCES TO SUPPLIERS 287,520 346,320 1.2.2.2.6 CONSTRUCTION IN PROGRESS 162,892 360,655 1.2.2.2.7 OTHER 22,247 77,127 1.2.2.3 INTANGIBLE ASSETS 69,071 67,833 1.2.2.4 DEFERRED CHARGES 0 0 1.2.2.4.1 INDUSTRIAL 0 0 1.2.2.4.2 FORESTRY 0 0 1.2.2.4.3 ADMINISTRATIVE 0 0 1.2.2.4.4 GOODWILL ON MERGER OF ENTITY 0 0 1.2.2.4.5 OTHER 0 0 Page: 4 FEDERAL PUBLIC SERVICE BRAZILIAN SECURITIES AND EXCHANGE COMMISSION (CVM) INTERIM FINANCIAL STATEMENTS (ITR) Corporate Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date - 09/30/2009 VOLUNTARY RESTATEMENT 01.01 - IDENTIFICATION 01 - CVM Code 02 - Company Name 03 - Taxpayer No. 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 02.02 – BALANCE SHEETS – LIABILITIES AND SHAREHOLDERS’ EQUITY – THOUSANDS OF R$ 1 – CODE 2 – DESCRIPTION 3 – DATE – 09/30/2009 4 – DATE – 06/30/2009 2 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY 9,745,394 9,499,429 2.1 CURRENT LIABILITIES 1,048,214 889,936 2.1.1 LOANS AND FINANCING 146,975 421,856 2.1.1.1 LOANS AND FINANCING 146,975 420,236 2.1.1.2 DERIVATIVES 0 1,620 2.1.2 DEBENTURES 0 0 2.1.3 TRADE ACCOUNTS PAYABLE 142,957 153,722 2.1.4 TAXES 19,596 21,491 2.1.5 DIVIDENDS PAYABLE 1,393 1,398 2.1.6 PROVISIONS 45,758 44,371 2.1.6.1 VACATION AND 13th SALARY 26,467 28,700 2.1.6.2 PROFIT SHARING 19,291 15,671 2.1.7 DUE TO RELATED PARTIES 690,636 243,052 2.1.7.1 ADVANCES FROM SUBSIDIARIES 590,021 202,803 2.1.7.2 OTHER PAYABLES TO SUBSIDIARIES 100,615 40,249 2.1.7.3 OTHER 0 0 2.1.8. OTHER 899 4,046 2.1.8.1 ASSETS AVAILABLE FOR SALE 0 0 2.1.8.2 OTHER 899 4,046 2.2 NONCURRENT LIABILITIES 6,748,613 7,012,546 2.2.1 LONG-TERM LIABILITIES 6,748,613 7,012,546 2.2.1.1 LOANS AND FINANCING 1,930,109 4,480,812 2.2.1.1.1 LOANS AND FINANCING 1,930,109 4,480,812 2.2.1.1.2 DERIVATIVES 0 0 2.2.1.2 DEBENTURES 0 0 2.2.1.3 PROVISION 453,030 454,925 2.2.1.3.1 LABOR CONTINGENCIES 14,428 13,933 2.2.1.3.2 TAX CONTINGENCIES 268,500 440,992 2.2.1.3.3 DEFERRED INCOME TAX 170,102 0 2.2.1.4 DUE TO RELATED PARTIES 4,277,654 1,990,239 2.2.1.4.1 ADVANCES FROM SUBSIDIARIES 4,277,654 1,990,239 2.2.1.5 ADVANCE FOR FUTURE CAPITAL INCREASE 0 0 2.2.1.6 OTHER 87,820 86,570 Page: 5 FEDERAL PUBLIC SERVICE BRAZILIAN SECURITIES AND EXCHANGE COMMISSION (CVM) INTERIM FINANCIAL STATEMENTS (ITR) Corporate Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date - 09/30/2009 VOLUNTARY RESTATEMENT 01.01 - IDENTIFICATION 01 - CVM Code 02 - Company Name 03 - Taxpayer No. 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 02.02 – BALANCE SHEETS – LIABILITIES AND SHAREHOLDERS’ EQUITY – THOUSANDS OF R$ 1 – CODE 2 – DESCRIPTION 3 – DATE – 09/30/2009 4 – DATE – 06/30/2009 2.2.1.6.1 TRADE ACCOUNTS PAYABLE 13,254 13,254 2.2.1.6.2 OTHER 74,566 73,316 2.3 DEFERRED INCOME 0 0 2.5 SHAREHOLDERS’ EQUITY 1,948,567 1,596,947 2.5.1 PAID-IN CAPITAL 2,871,781 2,871,781 2.5.1.1 COMMON STOCK 1,266,551 1,266,551 2.5.1.2 PREFERRED STOCK 1,605,230 1,605,230 2.5.2 CAPITAL RESERVES 0 0 2.5.3 REVALUATION RESERVE 0 0 2.5.3.1 OWN ASSETS 0 0 2.5.3.2 SUBSIDIARIES / ASSOCIATES 0 0 2.5.4 EARNINGS RESERVES 0 (8,986) 2.5.4.1 LEGAL 0 0 2.5.4.2 BYLAWS 0 0 2.5.4.3 FOR CONTINGENCIES 0 0 2.5.4.4 UNREALIZED INCOME 0 0 2.5.4.5 FOR INVESTMENTS 0 0 2.5.4.6 SPECIAL FOR UNPAID DIVIDENDS 0 0 2.5.4.7 OTHER EARNINGS RESERVES 0 (8,986) 2.5.4.7.1 TREASURY SHARES 0 (8,986) 2.5.5 VALUATION ADJUSTMENTS TO EQUITY 0 0 2.5.5.1 MARK-TO-MARKET OF SECURITIES 0 0 2.5.5.2 CUMULATIVE TRANSLATION ADJUSTMENTS 0 0 2.5.5.3 BUSINESS COMBINATION ADJUSTMENTS 0 0 2.5.6 RETAINED EARNINGS (ACCUMULATED LOSSES) (923,214) (1,265,848) 2.5.7 ADVANCE FOR FUTURE CAPITAL INCREASE 0 0 Page: 6 FEDERAL PUBLIC SERVICE BRAZILIAN SECURITIES AND EXCHANGE COMMISSION (CVM) INTERIM FINANCIAL STATEMENTS (ITR) Corporate Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date - 09/30/2009 VOLUNTARY RESTATEMENT 01.01 - IDENTIFICATION 01 - CVM Code 02 - Company Name 03 - Taxpayer No. 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 03.01 – STATEMENTS OF OPERATIONS – THOUSANDS OF R$ 1 – CODE 2 – DESCRIPTION 3 – FROM: 07/01/2009 TO : 09/30/2009 4 FROM: 01/01/2009 TO : 09/30/2009 5 – FROM: 07/01/2008 TO : 09/30/2008 6 – FROM: 01/01/2008 TO : 09/30/2008 3.1 GROSS SALES AND SERVICES REVENUE 571,876 1,751,401 676,257 1,915,157 3.2 SALES TAXES AND OTHER DEDUCTIONS (13,147) (33,438) (9,723) (31,934) 3.3 NET REVENUE 558,729 1,717,963 666,534 1,883,223 3.4 COST OF SALES AND SERVICES (518,072) (1,510,715) (519,095) (1,434,344) 3.5 GROSS PROFIT 40,657 207,248 147,439 448,879 3.6 OPERATING (EXPENSES) INCOME 501,845 1,291,220 (2,248,215) (2,155,052) 3.6.1 SELLING (16,241) (46,375) (15,114) (43,392) 3.6.2 GENERAL AND ADMINISTRATIVE (30,396) (75,801) (31,051) (80,638) 3.6.3 FINANCIAL 561,661 1,410,655 (1,548,052) (1,326,776) 3.6.3.1 FINANCIAL INCOME 508,961 1,596,241 (1,486,692) (999,270) 3.6.3.1.1 SHORT-TERM INVESTMENTS AND OTHER INCOME 11,513 55,162 27,920 74,163 3.6.3.1.2 DERIVATIVES 44,582 177,102 (794,060) (680,026) 3.6.3.1.3 MONETARY AND EXCHANGE VARIATIONS, NET 452,866 1,363,977 (720,552) (393,407) 3.6.3.2 FINANCIAL EXPENSES 52,700 (185,586) (61,360) (327,506) 3.6.4 OTHER OPERATING INCOME 15,342 43,627 23,892 46,493 3.6.5 OTHER OPERATING EXPENSES (66,168) (86,242) (130,844) (234,106) 3.6.6 EQUITY IN SUBSIDIARIES 37,647 45,356 (547,046) (516,633) 3.7 OPERATING INCOME 542,502 1,498,468 (2,100,776) (1,706,173) 3.8 NONOPERATING (EXPENSES) INCOME 0 0 0 0 3.8.1 INCOME 0 0 0 0 3.8.2 EXPENSES 0 0 0 0 3.9 INCOME BEFORE INCOME TAXES AND PROFIT SHARING 542,502 1,498,468 (2,100,776) (1,706,173) 3.10 INCOME TAX AND SOCIAL CONTRIBUTION (20,315) (18,261) (26,748) (41,214) 3.11 DEFERRED INCOME TAXES (170,567) (480,054) 557,718 450,620 3.12 PROFIT SHARING AND STATUTORY ALLOCATIONS 0 0 0 0 3.12.1 PROFIT SHARING 0 0 0 0 3.12.2 ALLOCATIONS 0 0 0 0 3.13 REVERSAL OF INTEREST ON CAPITAL 0 0 0 0 3.15 NET INCOME 351,620 1,000,153 (1,569,806) (1,141,767) NUMBER OF OUTSTANDING SHARES (THOUSANDS) 1,030,588 1,030,588 1,030,588 1,030,588 EARNINGS PER SHARE 0.34118 0.97047 LOSS PER SHARE (1.52321) (1.10788) Page: 7 FEDERAL PUBLIC SERVICE BRAZILIAN SECURITIES AND EXCHANGE COMMISSION (CVM) INTERIM FINANCIAL STATEMENTS (ITR) Corporate Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date - 09/30/2009 VOLUNTARY RESTATEMENT 01.01 - IDENTIFICATION 01 - CVM Code 02 - Company Name 03 - Taxpayer No. 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01 – STATEMENTS OF CASH FLOW – INDIRECT METHOD – THOUSANDS OF R$ 1 – CODE 2 – DESCRIPTION 3 – FROM: 07/01/2009 TO : 09/30/2009 4 FROM: 01/01/2009 TO : 09/30/2009 5 – FROM: 07/01/2008 TO : 09/30/2008 6 – FROM: 01/01/2008 TO : 09/30/2008 4.01 NET CASH FROM OPERATING ACTIVITIES (7,653) 460,046 244,547 755,929 4.01.01 CASH GENERATED BY OPERATING ACTIVITIES (79,770) 41,411 197,256 658,328 4.01.01.01 NET INCOME (LOSS) 351,620 1,000,153 (1,569,806) (1,141,767) 4.01.01.02 DEPRECIATION, AMORTIZATION AND DEPLETION 80,786 295,783 158,812 450,073 4.01.01.03 EQUITY ON SUBSIDIARIES (37,647) (45,356) 547,046 516,633 4.01.01.04 GAINS (LOSSES) ON DERIVATIVES (36,947) (181,119) 814,926 764,229 4.01.01.05 DEFERRED INCOME TAX AND SOCIAL CONTRIBUTION 170,567 480,054 (557,718) (450,620) 4.01.01.06 EXCHANGE AND MONETARY VARIANCES (452,862) (1,363,261) 720,939 394,700 4.01.01.07 RESERVE FOR CONTINGENCIES, NET (171,301) (158,056) 10,960 24,223 4.01.01.08 ALLOWANCE (REVERSAL) FOR TAX CREDIT LOSS 14,500 14,500 86,102 119,237 4.01.01.09 RESIDUAL VALUE OF PROPERTY, PLANT AND EQUIPMENT WRITTEN-OFF (3,284) (6,085) (14,005) (18,380) 4.01.01.10 ALLOWANCE (REVERSAL) FOR PROPERTY, PLANT AND EQUIPMENT LOSS 0 0 0 0 4.01.01.11 ASSETS AVAILABLE FOR SALE 4,798 4,798 0 0 4.01.02 DECREASE (INCREASE) IN ASSETS AND LIABILITIES 72,117 418,635 47,291 97,601 4.01.02.01 SHORT-TERM INVESTMENTS 8,777 557,686 (36,698) (88,847) 4.01.02.02 TRADE ACCOUNTS RECEIVABLE (30,144) (144,186) (49,008) (84,627) 4.01.02.03 INVENTORIES 20,883 78,158 (32,692) (104,603) 4.01.02.04 TAX CREDITS (18,650) (2,888) (17,598) (34,541) 4.01.02.05 OTHER RECEIVABLES (5,107) (19,256) 7,116 (1,492) 4.01.02.06 TRADE ACCOUNTS PAYABLE 77,503 83,623 (28,586) 38,618 4.01.02.07 ADVANCES FROM SUBSIDIARIES (INCLUDING INTEREST) (10,749) (19,500) 159,008 393,340 4.01.02.08 INTEREST ON LOANS AND FINANCING 17,949 (49,155) 12,497 10,640 4.01.02.09 INCOME TAX AND SOCIAL CONTRIBUTION 122 (73,504) 29,162 34,053 4.01.02.10 RESERVE FOR CONTINGENCIES (726) (1,960) (5,329) (72,574) 4.01.02.11 DIVIDENDS RECEIVED FROM SUBSIDIARIES 0 0 0 0 4.01.02.12 OTHER PAYABLES 12,229 9,887 11,419 7,634 4.01.03 OTHER 0 0 0 0 4.02 NET CASH FROM INVESTING ACTIVITIES 33,288 (257,314) (628,724) (1,058,120) Page: 8 FEDERAL PUBLIC SERVICE BRAZILIAN SECURITIES AND EXCHANGE COMMISSION (CVM) INTERIM FINANCIAL STATEMENTS (ITR) Corporate Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date - 09/30/2009 VOLUNTARY RESTATEMENT 01.01 - IDENTIFICATION 01 - CVM Code 02 - Company Name 03 - Taxpayer No. 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01 – STATEMENTS OF CASH FLOW – INDIRECT METHOD – THOUSANDS OF R$ 1 – CODE 2 – DESCRIPTION 3 – FROM: 07/01/2009 TO : 09/30/2009 4 FROM: 01/01/2009 TO : 09/30/2009 5 – FROM: 07/01/2008 TO : 09/30/2008 6 – FROM: 01/01/2008 TO : 09/30/2008 4.02.01 SHORT- AND LONG-TERM INVESTMENTS 87,764 (38,462) 10,918 66,760 4.02.02 INVESTMENTS IN PERMANENT ASSETS 0 0 (141,356) (207,386) 4.02.03 PROPERTY, PLANT AND EQUIPMENT (60,411) (233,451) (500,031) (923,987) 4.02.04 EFFECT OF CASH FROM ACQUISITION OF COMPANY 0 0 1,737 1,737 4.02.05 AMOUNTS RECEIVED FROM SALE OF PERMANENT ASSETS 5,935 16,511 8 4,756 4.02.06 CAPITAL INCREASE IN ASSOCIATES 0 (1,912) 0 0 4.03 NET CASH FROM FINANCING ACTIVITIES (22,285) (202,410) 560,571 478,276 4.03.01 INCREASE IN LOANS AND FINANCING 15,678 126,287 824,990 1,899,761 4.03.02 REPAYMENT OF LOANS AND FINANCING (40,958) (328,686) (179,489) (988,124) 4.03.03 DIVIDENDS / INTEREST ON CAPITAL (5) (11) (84,930) (433,361) 4.04 INFLATION ADJUSTMENT TO CASH AND CASH EQUIVALENTS (1,136) (170) (265) (210) 4.05 INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (786) 152 176,129 175,875 4.05.01 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 2,966 2,028 1,791 2,045 4.05.02 CASH AND CASH EQUIVALENTS AT THE END OF PERIOD 2,180 2,180 177,920 177,920 Page: 9 FEDERAL PUBLIC SERVICE BRAZILIAN SECURITIES AND EXCHANGE COMMISSION (CVM) INTERIM FINANCIAL STATEMENTS (ITR) Corporate Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date - 09/30/2009 VOLUNTARY RESTATEMENT 01.01 - IDENTIFICATION 01 - CVM Code 02 - Company Name 03 - Taxpayer No. 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 05.01 – STATEMENTS OF CHANGES IN SHAREHOLDERS´ EQUITY FOR THE PERIOD OF 07/01/2/30/2009 - THOUSANDS OF R$ 1 – CODE 2 – DESCRIPTION 3 – CAPITAL 4 – CAPITAL RESERVES 5 – REVALUATION RESERVES 6 – EARNINGS RESERVES 7 – RETAINED EARNINGS (ACCUMULATED LOSSES) 8 – VALUATION ADJUSTMENTS TO EQUITY 9 – TOTAL SHAREHOLDERS´ EQUITY 5.01 OPENING BALANCE 2,871,781 0 0 (8,986) (1,265,848) 0 1,596,947 5.02 PRIOR-YEAR ADJUSTMENTS 0 0 0 0 0 0 0 5.03 ADJUSTED BALANCE 2,871,781 0 0 (8,986) (1,265,848) 0 1,596,947 5.04 NET INCOME (LOSS) 0 0 0 0 351,620 0 351,620 5.05 ALLOCATIONS 0 0 0 0 0 0 0 5.05.01 DIVIDENDS 0 0 0 0 0 0 0 5.05.02 INTEREST ON CAPITAL 0 0 0 0 0 0 0 5.05.03 OTHER ALLOCATIONS 0 0 0 0 0 0 0 5.06 REALIZATION OF EARNINGS RESERVES 0 0 0 0 0 0 0 5.07 VALUATION ADJUSTMENTS TO EQUITY 0 0 0 0 0 0 0 5.07.01 MARK-TO-MARKET OF SECURITIES 0 0 0 0 0 0 0 5.07.02 CUMULATIVE TRANSLATION ADJUSTMENTS 0 0 0 0 0 0 0 5.07.03 BUSINESS COMBINATION ADJUSTMENTS 0 0 0 0 0 0 0 5.08 INCREASE/DECREASE IN CAPITAL 0 0 0 0 0 0 0 5.09 RECOGNITION/REALIZATION OF CAPITAL RESERVE 0 0 0 0 0 0 0 5.10 TREASURY SHARES 0 0 0 8,986 (8,986) 0 0 5.11 OTHER CAPITAL TRANSACTION 0 0 0 0 0 0 0 5.12 OTHER 0 0 0 0 0 0 0 5.13 CLOSING BALANCE 2,871,781 0 0 0 (923,214) 0 1,948,567 Page: 10 FEDERAL PUBLIC SERVICE BRAZILIAN SECURITIES AND EXCHANGE COMMISSION (CVM) INTERIM FINANCIAL STATEMENTS (ITR) Corporate Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date - 09/30/2009 VOLUNTARY RESTATEMENT 01.01 - IDENTIFICATION 01 - CVM Code 02 - Company Name 03 - Taxpayer No. 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 05.02 – STATEMENTS OF CHANGES IN SHAREHOLDERS´ EQUITY FOR THE PERIOD OF 01/01/2/30/2009 - THOUSANDS OF R$ 1 – CODE 2 – DESCRIPTION 3 – CAPITAL 4 – CAPITAL RESERVES 5 – REVALUATION RESERVES 6 – EARNINGS RESERVES 7 – RETAINED EARNINGS (ACCUMULATED LOSSES) 8 – VALUATION ADJUSTMENTS TO EQUITY 9 – TOTAL SHAREHOLDERS´ EQUITY 5.01 OPENING BALANCE 2,871,781 0 0 (8,986) (1,915,197) 0 947,598 5.02 PRIOR YEARS ADJUSTMENT 0 0 0 0 0 0 0 5.03 ADJUSTED BALANCE 2,871,781 0 0 (8,986) (1,915,197) 0 947,598 5.04 NET INCOME (LOSS) 0 0 0 0 1,000,153 0 1,000,153 5.05 ALLOCATIONS 0 0 0 0 0 0 0 5.05.01 DIVIDENDS 0 0 0 0 0 0 0 5.05.02 INTEREST ON CAPITAL 0 0 0 0 0 0 0 5.05.03 OTHER ALLOCATIONS 0 0 0 0 0 0 0 5.06 REALIZATION OF EARNINGS RESERVES 0 0 0 0 0 0 0 5.07 VALUATION ADJUSTMENTS TO EQUITY 0 0 0 0 0 0 0 5.07.01 MARK-TO-MARKET OF SECURITIES 0 0 0 0 0 0 0 5.07.02 CUMULATIVE TRANSLATION ADJUSTMENTS 0 0 0 0 0 0 0 5.07.03 BUSINESS COMBINATION ADJUSTMENTS 0 0 0 0 0 0 0 5.08 INCREASE/DECREASE IN CAPITAL 0 0 0 0 0 0 0 5.09 RECOGNITION/REALIZATION OF CAPITAL RESERVE 0 0 0 0 0 0 0 5.10 TREASURY SHARES 0 0 0 8,986 (8,986) 0 0 5.11 OTHER CAPITAL TRANSACTION 0 0 0 0 0 0 0 5.12 OTHER 0 0 0 0 816 0 816 5.13 CLOSING BALANCE 2,871,781 0 0 0 (923,214) 0 1,948,567 Page: 11 (Convenience Translation into English from the Original Previously Issued in Portuguese) FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES AND EXCHANGE COMMISSION (CVM) INTERIM FINANCIAL STATEMENTS (ITR) Corporate Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date - 09/30/2009 VOLUNTARY RESTATEMENT 01.01 - IDENTIFICATION 01 - CVM Code 02 - Company Name 03 - Taxpayer No. 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 06.01 – NOTES TO THE INTERIM FINANCIAL STATEMENTS (Amounts in Thousands of Brazilian Reais - R$, Unless Otherwise Stated) 1 Operations Aracruz Celulose S.A. ("ARACRUZ", "Company" or "Parent Company") - based in Aracruz, in the State of Espírito Santo (ES), with plants located in the States of ES, Bahia (BA) and Rio Grande do Sul (RS) - was founded in 1967 and is engaged in the production and sale of bleached short-fiber eucalyptus pulp. The pulp is produced from reforested timber tracts, mainly from the Companys own forests, with annual installed production capacity of 3,310,000 tonnes. Of this total, 2,330,000 tonnes are turned out from the mill in Barra do Riacho (ES), 430,000 tonnes from the mill in Guaíba (RS), and 550,000 tonnes relating to its 50% stake in Veracel Celulose S.A. (Veracel), which runs the mill located in Eunápolis (BA), with total installed production capacity of 1,100,000 tonnes per year. The Companys operations are integrated with those of its subsidiaries, jointly-controlled subsidiary and associate, which operate in the following areas: (i) pulp production (Veracel) (ii) forestation and reforestation of eucalyptus trees (Mucuri Agroflorestal S.A., the latter under a loan for use agreement), (iii) port services (Portocel - Terminal Especializado de Barra do Riacho S.A.), (iv) distribution of products in the international market (Aracruz Trading S.A., Aracruz Celulose (USA), Inc., Aracruz Trading International Commercial and Servicing Limited Liability Company (Aracruz Trading International Ltd.) and Riocell Limited and Ara Pulp - Comércio de Importação e Exportação, Unipessoal Ltda. (Ara Pulp)), (v) manufacture of solid wood products (Aracruz Produtos de Madeira S.A.) and (vi) industrial activities (Alícia Papéis S.A.). On May 4, 2009 ARACRUZ subscribed to capital in Alícia Papéis S.A. through the assignment of the properties, machinery and equipment that form the ARACRUZ unit at Barra do Riacho. The assignment of assets represents a mere internal reallocation of assets of ARACRUZ and it was conducted at carrying amount determined in an Appraisal Report approved in a General Meeting of Alícia Papéis S.A. in accordance with Article 8 of Law 6404/76. Page: 12 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES AND EXCHANGE COMMISSION (CVM) INTERIM FINANCIAL STATEMENTS (ITR) Corporate Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date - 09/30/2009 VOLUNTARY RESTATEMENT 01.01 - IDENTIFICATION 01 - CVM Code 02 - Company Name 03 - Taxpayer No. 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 06.01 – NOTES TO THE CONSOLIDATED INTERIM FINANCIAL STATEMENTS 2 Presentation of the Interim Financial Statements (a) Current Company Context On January 20, 2009, the Votorantim Group, through VCP, informed that it had concluded negotiations with the members of the Lorentzen, Moreira Salles and Almeida Braga families ("FAMILIES") to purchase approximately 28% of the voting capital of ARACRUZ for the amount of US$ 2.71 billion. Subsequently, on March 5, 2009, the Safra family exercised its tag along rights as foreseen in the Shareholders Agreement, opting to sell its common shares in ARACRUZ to the Votorantim Group. As result, VCP then held, directly and indirectly, a share of approximately 84% of the voting capital of ARACRUZ. On May 27, 2009 BNDESPAR subscribed to share capital in VCP, through the assignment to VCP of BNDESpars common shares in ARACRUZ equivalent to 12.5% of ARACRUZs capital stock. As a result of this transaction, VCP now holds directly and indirectly approximately 96.5% of the voting capital of ARACRUZ. As a consequence, a corporate restructuring of the companies is planned, with the absorption by VCP of outstanding shares in ARACRUZ, converting ARACRUZ into a wholly-owned subsidiary of VCP. This potential new Brazilian Company, resulting from the integration between VCP and ARACRUZ, will have global scale and presence with 37% of the eucalyptus pulp market, 22% of the short fiber market and 12% of the world pulp market. The entity is predicted to double in size by the year 2020, focusing on high return projects in line with market growth. This initiative however, is still subject to legal, statutory and regulatory approvals. (Unreviewed information.) (b) Debt restructuring Fibria (1) began, in the third quarter, its strategy for the management of financial liabilities, which aims to harmonize the maturity of debt to generate cash flow, optimization of capital structure, retaking of its strategy of growth with favorable market conditions and the recovery of the "investment grade" rating. The sale of Guaíba was the first stage of the plan to be accomplished, which will result in the inflow of USD 1.4 billion. Its parent company also held a fundraising abroad by issuing debt securities in the amount of USD 1.0 billion, with final maturity in 10 years and cost of 9.25% p.a. In addition to these two events, the plan also foresee the funding of approximately USD 1.2 billion through guarantees of financial institutions in providing funding for pre-export payments, indexed to 3-month Libor + spread, divided into 2 tranches, the first of 7 years and the second of 5 years. The approximately USD 3.6 billion raised through the Plan will be used to prepay debt with derivatives and to refinance part of the debt maturing in 2010 and 2011. Page: 13 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES AND EXCHANGE COMMISSION (CVM) INTERIM FINANCIAL STATEMENTS (ITR) Corporate Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date - 09/30/2009 VOLUNTARY RESTATEMENT 01.01 - IDENTIFICATION 01 - CVM Code 02 - Company Name 03 - Taxpayer No. 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 06.01 – NOTES TO THE CONSOLIDATED INTERIM FINANCIAL STATEMENTS (1) Fibria - Future name resulting from the union of Aracruz Celulose S.A. and Votorantim Celulose e Papel S.A (c) Basis of Presentation and Summary of the main accounting practices The interim financial statements (Company and consolidated) were prepared and are presented in conformity with Brazilian accounting practices, which include the Brazilian corporate law (Law 6404/76 and subsequent amendments), the Accounting Pronouncements, Guidelines and Interpretations issued by the Accounting Pronouncements Committee (CPC) and the Rules and Resolutions issued by the Brazilian Securities and Exchange Commission (CVM) and the Institute of Independent Auditors of Brazil (IBRACON). Additionally, there were no significant changes in the criteria for presentation of the Interim financial statements or in the accounting practices in relation to those presented in notes 2 (b) and 3, respectively, and with respect to those used in the annual financial statements of the Company dated March 26, 2009. As established in CVM/SNC/SEP Official Circular 01/2009 issued by the CVM, the Company has requested the CVMs authorization to postpone the adoption of procedures to define its functional currency as established in paragraphs 11 to 16 of CPC 02 (Effects of Exchange Rates Changes and Translation of Financial Statements) from December 31, 2008 to December 31, 2009. The CVM board approved the request in official correspondence (Official Letter/CVM/SEP/GEA-2/ 081/09) received by the Company on March 17, 2009. Additionally, CPC 02 requires that the Company evaluates whether the operations of its foreign subsidiaries are an extension of the Companys activities, which should be presented combined with those of the Company. However, CFC Resolution 1164/09 postponed the implementation date for items 4 and 5 of NBC T 7 - Effects of Changes in Exchange Rates and Translation of Financial Statements. With this, and duly authorized by the CVM, the Company opted to evaluate, and follow, if applicable, items 4 and 5 of the NBC T 7 only through the close of the fiscal year ended December 31, 2009. 3 First-time Adoption of Changes in Accounting Practices Adopted in Brazil The enactment of Law 11638/07, and the issue of Executive Act 449/08, converted into Law 11941/09, altered, revoked and added new provisions to the Brazilian Corporate Law (Law 6404/76), especially in relation to Chapter XV, on accounting matters, in effect starting January 1, 2008. Page: 14 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES AND EXCHANGE COMMISSION (CVM) INTERIM FINANCIAL STATEMENTS (ITR) Corporate Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date - 09/30/2009 VOLUNTARY RESTATEMENT 01.01 - IDENTIFICATION 01 - CVM Code 02 - Company Name 03 - Taxpayer No. 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 06.01 – NOTES TO THE CONSOLIDATED INTERIM FINANCIAL STATEMENTS The changes in accounting practices promoted by Law 11638/07 and by articles 36 and 37 of the Executive Act No 449/08, converted into Law 11941/09 applicable to the Company are described in Note 2 (b) to the annual financial statements of the Company dated March 26, 2009. In accordance with Executive Act 449/08, converted into Law 11941/09, and CPC 13, the Company elected January 1, 2008 as the transition date for compliance with above discussed accounting practices, and believes that comparative adjustments are immaterial. 4 Consolidation Principles and Practices Consolidation procedures for the balance sheets and the statements of operations consist of the sum of the balances of assets, liabilities, income and expenses accounts, together with the following eliminations: (i) interest in capital, reserves, retained earnings or accumulated losses, and investments, (ii) balances of intercompany accounts and other assets and/or liabilities, (iii) effects of significant transactions, (iv) separate recording of minority shareholders interest in results and shareholders equity of subsidiaries, and (v) elimination of unrealized intercompany profits. Page: 15 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES AND EXCHANGE COMMISSION (CVM) INTERIM FINANCIAL STATEMENTS (ITR) Corporate Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date - 09/30/2009 VOLUNTARY RESTATEMENT 01.01 - IDENTIFICATION 01 - CVM Code 02 - Company Name 03 - Taxpayer No. 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 06.01 – NOTES TO THE CONSOLIDATED INTERIM FINANCIAL STATEMENTS The interim consolidated financial statements have been prepared in conformity with practices described in Note 2 (b) and include the following companies with the same reporting dates: Ownership interest (%) Pulp production: Veracel Celulose S.A. 50 Industrial Activities: Alícia Papéis S.A. 100 Forestry and reforestation of eucalyptus: Mucuri Agroflorestal S.A. 100 Port services: Portocel - Terminal Especializado de Barra do Riacho S.A. 51 International distribution network: Aracruz Trading International Ltd. 100 Aracruz Celulose (USA), Inc. 100 Aracruz Trading S.A. 100 Ara Pulp - Com. de Importação e Exportação, Unipessoal Ltda. 100 Riocell Limited 100 Manufacture of solid wood products: Aracruz Produtos de Madeira S.A. (i) 33.33 (i) Ownership interest in Aracruz Produtos de Madeira S.A. corresponds to 1/3 of its shares and is recorded under the equity method. Aracruz Riograndense Ltd. was made available for sale on March 31, 2009. The Company invests a substantial portion of its short-term investments in mutual fund shares, seeking the best return for funds invested (Note 5). Exclusive investment funds managed by independent fund managers are characterized as special purpose entities (SPE´s), since the Company controls their operations and fully participates in their risks and rewards. To comply with CVM Instruction 408/04, the Company consolidated investment funds as at September 30, 2009 and June 30, 2009, showing balances invested in exclusive investment funds separately by nature of the investments that comprise the assets of these funds. As established in CVM Instruction 247/96, consolidation of Veracel was made proportionally to ARACRUZ´s interest in its capital (50%), because it is jointly controlled as defined in a shareholders agreement for this jointly-owned subsidiary. Page: 16 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES AND EXCHANGE COMMISSION (CVM) INTERIM FINANCIAL STATEMENTS (ITR) Corporate Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date - 09/30/2009 VOLUNTARY RESTATEMENT 01.01 - IDENTIFICATION 01 - CVM Code 02 - Company Name 03 - Taxpayer No. 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 06.01 – NOTES TO THE CONSOLIDATED INTERIM FINANCIAL STATEMENTS The main account groups of the financial statements of Veracel consolidated by ARACRUZ are as follows: September 30 June 30 Cash and cash equivalents 1,381 1,276 Inventories 57,740 66,028 Property, plant and equipment 1,508,458 1,517,469 Other assets 210,198 208,491 1,777,777 1,793,264 Trade accounts payable 13,657 16,181 Loans and financing 429,899 452,556 Other liabilities 15,479 17,447 Shareholders equity 1,318,742 1,307,080 1,777,777 1,793,264 3 rd Quarter 2009 3 rd Quarter 2008 Net sales 103,848 85,628 Gross profit 24,220 17,215 Income from operations 15,541 4,967 Net income (loss) 11,662 (20,203 ) 5 Cash and cash equivalents and investments As at September 30, 2009, cash and cash equivalents and short and long-term investments of the Company and its subsidiaries and jointly-controlled company totaled R$496,754 (R$614,934 as at June 30, 2009), of which approximately 32% were denominated in foreign currency and 68% were denominated in local currency. Consolidated 9/30/2009 Breakdown Local Foreign Currency Currency Total Cash and banks 4,278 9,712 15,000 Cash investments (i) 172,638 172,638 Short-term investments (ii) 328,550 2,202 420,804 Long-term investments 6,458 6,492 339,286 184,552 614,934 Page: 17 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES AND EXCHANGE COMMISSION (CVM) INTERIM FINANCIAL STATEMENTS (ITR) Corporate Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date - 09/30/2009 VOLUNTARY RESTATEMENT 01.01 - IDENTIFICATION 01 - CVM Code 02 - Company Name 03 - Taxpayer No. 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 06.01 – NOTES TO THE CONSOLIDATED INTERIM FINANCIAL STATEMENTS Consolidated 6/30/2009 Breakdown Local Foreign Currency Currency Total Cash and banks 5,288 9,712 15,000 Cash investments (i) 172,638 172,638 Short-term investments (ii) 418,602 2,202 420,804 Long-term investments 6,492 6,492 430,382 184,552 614,934 (i) Cash investments As at September 30, 2009, cash investments totaled R$151,021 (R$172,638 as at June 30, 2009). This position in the consolidated balance sheet is related, substantially, to Investment Funds and Time Deposits with original maturity of less than 90 days. These cash investments are denominated in U.S. dollars, and are held with banks considered prime by the Company, for the most part through the subsidiary Aracruz Trading International Ltd (ii) Short-term Investments Short-term investments as at September 30, 2009 and June 30, 2009 mostly comprised amounts in two exclusive funds and investments in bank certificates of deposit (CDBs) with original maturity of over 90 days. The assets of the funds mainly comprise CDBs, debentures linked to commitments, federal government securities, and others linked to the Interbank Certificate of Deposits interest rate held in low-risk financial institutions and for which original maturity is between October 2009 and March 2014. However, securities that comprise the portfolios of these exclusive funds for the most part have daily liquidity and if redeemed early suffer no loss of principal or interest earned up to the redemption date. These exclusive funds do not entail significant financial obligations. Any obligations are limited to the service fees paid to the asset management companies employed to carry out investment transactions, audit fees, and other general and administrative expenses. No consolidated assets of the Company have been provided as collateral for these obligations and the creditors of the funds do not have recourse against the assets of the Company . Company Breakdown of exclusive funds September 30, 2009 June 30, 2009 Bank certificates of deposit 92,958 136,421 Federal government securities 180,334 235,266 Debentures 23,369 31,537 Total 296,661 403,224 Page: 18 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES AND EXCHANGE COMMISSION (CVM) INTERIM FINANCIAL STATEMENTS (ITR) Corporate Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date - 09/30/2009 VOLUNTARY RESTATEMENT 01.01 - IDENTIFICATION 01 - CVM Code 02 - Company Name 03 - Taxpayer No. 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 06.01 – NOTES TO THE CONSOLIDATED INTERIM FINANCIAL STATEMENTS As at September 30, 2009, the Company had R$11,857 in investment funds outside the exclusive funds, in Certificates of Bank Deposits coupled to the CDI. Such investments have daily liquidity and maturity between March 2010 and March 2011. The consolidated balance is higher than the Company balance by R$21,653 (R$15,779 as at June 30, 2009) and relates mainly to CDBs denominated in Brazilian reais held at low-risk financial institutions in Brazil and investments in foreign funds through the subsidiaries Portocel - Terminal Especializado de Barra do Riacho S.A. and Aracruz Trading International Ltd., respectively. 6 Trade accounts receivable Company Consolidated 9/30/2009 6/30/2009 9/30/2009 6/30/2009 Domestic customers 21,559 8,150 22,026 8,155 Foreign customers Subsidiaries 732,353 771,434 Advances on export contracts (124,467 ) (136,612 ) Other customers (third parties) 522,253 533,817 629,445 642,972 544,279 541,972 Allowance for doubtful accounts (1,827 ) (1,827 ) (8,231 ) (8,900 ) 627,618 641,145 536,048 533,072 The aging list of trade accounts receivable is as follows: Company Consolidated 9/30/2009 6/30/2009 9/30/2009 6/30/2009 Current 751,914 777,525 527,380 531,526 Up to 30 days past-due 130 212 7,011 575 31 to 60 days past-due 25 20 1,008 750 61 to 90 days past-due 18 Up to 91 days past-due 1,843 1,827 8,880 9,103 753,912 779,584 544,279 541,972 During the third quarter of 2009, there were no significant changes in the balance of Allowance for doubtful accounts. Page: 19 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES AND EXCHANGE COMMISSION (CVM) INTERIM FINANCIAL STATEMENTS (ITR) Corporate Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date - 09/30/2009 VOLUNTARY RESTATEMENT 01.01 - IDENTIFICATION 01 - CVM Code 02 - Company Name 03 - Taxpayer No. 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 06.01 – NOTES TO THE CONSOLIDATED INTERIM FINANCIAL STATEMENTS 7 Inventories Company Consolidated 9/30/2009 6/30/2009 9/30/2009 6/30/2009 Pulp  finished product At plants 24,330 46,623 34,624 63,424 Abroad 275,016 187,877 Paper  finished product 3,355 3,355 Raw materials 39,275 54,505 51,798 68,881 Maintenance materials and storeroom supplies 67,865 111,016 102,197 145,207 Other 41 590 700 131,470 215,540 464,225 469,444 8 Related Parties Transactions between the Company and its subsidiaries, jointly-owned subsidiary and associate, such as purchases and sales of products, purchases of raw materials and services are eliminated upon consolidation. Financial transactions, such as intercompany loans and prepayment contracts, bear interest rates of LIBOR + 3.8% p.a. plus exchange rate changes and are also eliminated in the consolidation process. (a) Subsidiaries and associates Page: 20 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES AND EXCHANGE COMMISSION (CVM) INTERIM FINANCIAL STATEMENTS (ITR) Corporate Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date - 09/30/2009 VOLUNTARY RESTATEMENT 01.01 - IDENTIFICATION 01 - CVM Code 02 - Company Name 03 - Taxpayer No. 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 06.01 – NOTES TO THE CONSOLIDATED INTERIM FINANCIAL STATEMENTS (b) Shareholder and related company Transactions between the Company and the shareholder and its related party, mainly financing transactions, financial investments, and services rendered, are carried out under usual rates, amounts and terms that would be applicable to unrelated parties. (1) Transactions with Banco Votorantim S.A. relate to investments in CDBs (in the amount of R$25,846) and debentures (in the amount of R$11,264). The financial income, in the amount of R$841 was generated by the profits of such transactions. Page: 21 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES AND EXCHANGE COMMISSION (CVM) INTERIM FINANCIAL STATEMENTS (ITR) Corporate Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date - 09/30/2009 VOLUNTARY RESTATEMENT 01.01 - IDENTIFICATION 01 - CVM Code 02 - Company Name 03 - Taxpayer No. 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 06.01 – NOTES TO THE CONSOLIDATED INTERIM FINANCIAL STATEMENTS 9 Tax Credits and Provision for Income Tax and Social Contribution (a) Tax credits Company Consolidated 9/30/2009 6/30/2009 9/30/2009 6/30/2009 Deferred income tax and social contribution Tax loss carryforwards (i) 8,308 11,057 392,238 428,638 Tax loss carryforwards (social contribution) (i) 218 4,044 1,822 6,092 Temporary differences (i) Exchange rate changes taxed on a cash basis (331,617 ) (170,805 ) (331,617 ) (170,805 ) Gain (losses) on unsettled derivative transactions (20,503 ) 551 (20,503 ) 551 Farm activity investments (9,165 ) (26,955 ) (9,165 ) (26,955 ) Temporarily nondeductible provisions 178,650 178,566 187,343 185,019 Effects of Executive Act 449/08 6,658 7,461 Income tax on unrealized profit 7,394 11,592 Other 4,007 4,007 4,007 4,007 Recoverable taxes Income tax and social contribution  prepayments on an estimate basis 3,906 1,798 Income tax for offset 109,829 134,150 117,927 162,590 Income tax (IRRF) withheld on investments 9,142 6,961 26,462 24,490 Income tax to be withheld on investments 11,545 4,503 13,574 4,733 Taxes on revenues (PIS and COFINS) 72,477 87,191 128,767 148,989 State value-added tax (ICMS) (ii) 383,060 367,148 416,645 399,402 Allowance for loss of ICMS credits (ii) (345,134 ) (330,634 ) (377,568 ) (361,638 ) Other 2,203 2,182 2,757 2,729 Total, net 73,021 271,966 570,647 828,693 Stated as: Current assets 180,761 212,741 233,185 278,902 Noncurrent assets - long-term assets Deferred income tax and social contribution 465 230,783 434,008 Tax credits 62,362 58,760 106,679 115,783 Noncurrent liabilities  long term liabilities (170,162 ) Page: 22 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES AND EXCHANGE COMMISSION (CVM) INTERIM FINANCIAL STATEMENTS (ITR) Corporate Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date - 09/30/2009 VOLUNTARY RESTATEMENT 01.01 - IDENTIFICATION 01 - CVM Code 02 - Company Name 03 - Taxpayer No. 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 06.01 – NOTES TO THE CONSOLIDATED INTERIM FINANCIAL STATEMENTS (i) Deferred income tax and social contribution tax credits are reported net as at September 30, 2009 and are attributable to tax loss carryforwards and temporary differences related to (i) the effect of unrealized exchange variances (income tax and social contribution are payable or related credits become offsettable when exchange gains or losses, respectively, are realized through cash settlement of the principal generating the exchange variance), (ii) adjustment to fair value of derivatives, (iii) temporarily nondeductible provisions, and (iv) investments in farm activities. Economic feasibility studies approved by administrative bodies of the Parent Company and its subsidiaries and jointly-owned subsidiary indicate full realization of the tax credits by the year 2016, in line with CVM Instruction 371/02 and detailed below: Income and Social Contribution Taxes Consolidated Periods Total 46,819 34,947 30,066 35,335 38,526 40,244 4,846 230,783 (ii) Since the enactment of Federal Supplementary Law 87/96, the Companys Espírito Santo plant has been accumulating ICMS credits with that state resulting from the acquisition of assets used to manufacture pulp in view of its predominantly export business. Based on current state legislation, the Company was partially realizing such credits held with the State of Espírito Santo through sales operations. In view of the change in shareholder control of the Company, which from March 2009 is now controlled by VCP (Note 2 (a)), there are new opportunities to realize the above- mentioned ICMS credits. Therefore, the Company recognized an allowance for loss on ICMS credits arising in 2009 in the amount of R$14.5 million. Nevertheless, it maintained 100% of the R$345,134 allowance for loss on the ICMS credits as at September 30, 2009, referring to tax credits from the State of Espírito Santo (Barra do Riacho Unit). Of the Companys R$37,891 (R$36,514 as at June 30, 2009) of ICMS credits for which no loss allowance is recognized , R$6,225 (R$6,227 as at June 30, 2009) refers to ICMS credits of the Guaíba Unit, which are being offset routinely through this units operations. Page: 23 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES AND EXCHANGE COMMISSION (CVM) INTERIM FINANCIAL STATEMENTS (ITR) Corporate Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date - 09/30/2009 VOLUNTARY RESTATEMENT 01.01 - IDENTIFICATION 01 - CVM Code 02 - Company Name 03 - Taxpayer No. 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 06.01 – NOTES TO THE CONSOLIDATED INTERIM FINANCIAL STATEMENTS (b) Income tax and social contribution reflected in the statement of operations arose from the following: Company Consolidated 9/30/2009 9/30/2008 9/30/2009 9/30/2008 Income (loss) before income tax, social contribution, and minority interest 1,498,468 (1,706,173 ) 1,550,391 (2,026,615 ) Income tax and social contribution (34% tax rate) (509,479 ) 580,099 (527,133 ) 689,049 Equity in subsidiaries / income (loss) of subsidiaries with differentiated tax rates or not taxable 14,269 (171,050 ) (26,765 ) (43,439 Depreciation, amortization, depletion, and write-offs  Article 2 of Law 8200/91 (6,399 ) (1,840 ) (6,399 ) (1,840 ) Contributions and donations (171 ) (2,259 ) (171 ) (2,259 Technological innovation 2,101 3,490 2,101 3,490 Other effects of permanent differences 1,364 966 4,883 1,922 Income tax and social contribution (498,315 ) 409,406 (553,484 ) 646,923 Current (18,261 ) (41,214 ) (19,319 ) (39,819 Deferred (480,054 ) 450,620 (534,165 ) 686,742 10 Advances to Suppliers  Forestry Program The Forestry Program is a partnership with farmers started in 1990 in the state of Espírito Santo and extended to other states such as Bahia, Minas Gerais, Rio Grande do Sul, and more recently, Rio de Janeiro, for the purpose of planting eucalyptus forests on the lands of partners. Under the program, the Company provides technology, technical support, supplies, and financial resources, depending on the type of contract, in order to ensure the supply of wood for pulp production. Funds advanced amounted to R$241,052 as at September 30, 2009 (Consolidated R$273,668), compared with R$263,506 (Consolidated R$295,256) as at June 30, 2009, which will be recovered through the delivery of wood by producers. Page: 24 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES AND EXCHANGE COMMISSION (CVM) INTERIM FINANCIAL STATEMENTS (ITR) Corporate Law
